                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

_______________________________________________
NATHAN LEFTENANT,                                          )
ARNETT LEFTENANT,                                          )
JERYL BRIGHT                                               )
GREGORY JOHNSON                                            )
& THOMAS “TOMI” JENKINS,                                   )
            Plaintiffs,                                    )
                                                           )       Case No. 2:18-cv-01948-
                                                           )             EJY
                                                           )
v.                                                         )             ORDER ON
                                                           )
                                                           )          MOTION
                                                           )    FOR EXTENSION OF TIME
                                                           )
LAWRENCE (“LARRY”) BLACKMON,                    )
            Defendant.                          )
________________________________________________)
LAWRENCE (“LARRY”) BLACKMON,                    )
            Counterclaim Plaintiff              )
v.                                              )
                                                )
NATHAN LEFTENANT,                               )
ARNETT LEFTENANT,                               )
JERYL BRIGHT                                    )
GREGORY JOHNSON                                 )
& THOMAS “TOMI” JENKINS,                        )
            Counterclaim Defendants             )
________________________________________________)

                                    PROPOSED ORDER

       Upon consideration of Plaintiffs’ Motion to Extend it is this 30th day of March, 2020,

       ORDERED that the Motion to extend the time to Reply to Defendant's Opposition to
Plaintiff's Motion for Reconsideration (ECF No. 99) is hereby GRANTED, and it is further

       FURTHER ORDERED That Plaintiffs shall file such Reply on or before April 7, 2020.

       SO ORDERED.


                                                    ___________________________________
                                                    ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE

                                           Page 1 of 2
